Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146128                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 146128
                                                                     COA: 303593
                                                                     Wayne CC: 86-000214-FC
  KARL FREDERICK VINSON,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2013, the application for leave to appeal the July 26, 2012
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Garrett (Docket No. 145594). On order of the Court, the case having been decided on
  December 20, 2013, 495 Mich ___ (2013), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

        CAVANAGH, J., would grant leave to appeal.

         MCCORMACK, J., not participating because of her prior involvement as counsel for
  a party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           h0224
                                                                                Clerk